 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDBabcock & Wilcox, B & W Construction Companyand Robert Mays. Case 9-CA-14115April 1, 1981DECISION AND ORDEROn July 23, 1980, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions to the Administrative Law Judge's Deci-sion and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and thebrief and has decided to affirm the rulings, find-ings,; and conclusions of the Administrative LawJudge only to the extent consistent herewith, andto dismiss the complaint.The Administrative Law Judge concluded thatRespondent discharged employees Mays and Millerbecause of their protected concerted activity,thereby violating Section 8(a)(l) of the Act. Wefind merit in Respondent's exceptions to this con-clusion.According to the credited testimony, the essen-tial facts are as follows: Respondent was engagedto erect two steam generators at the Reid PowerStation at Sebree, Kentucky. Carpenters were hiredto work on the Sebree project, and they were cov-ered by the provisions of the collective-bargainingcontract that Respondent had with the UnitedBrotherhood of Carpenters and Joiners of America(the Carpenters). Marvin Ransom was the carpen-ter foreman on the job and he supervised eight car-penters in his work crew, including Robert Maysand Arthur Miller.The carpenters constructed and maintained thescaffolds at the worksite and, until the scaffoldingwas completed, much of the other work at the pro-ject could not be started. During May 1979,2 thecarpenters were working on the scaffolding foreach of the four pulverizers (referred to as A, B, C,and D) on the project site. The pulverizers are tallstack-like structures which feed fuel to the steamgenerator.Sometime prior to the afternoon of May 24, thescaffold on Pulverizer B had been completedexcept for the installation of wooden handrails. Atapproximately 2 or 2:30 p.m. that day, RudySamic, the construction superintendent and Ran-' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Producrs,Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.2 All dates are in 1979. unless otherwise indicated.255 NLRB No. 68som's superior, was passing Pulverizer B and no-ticed several pipefitters standing about idly. Samicasked why, and Ransom said that the pipefitterswere supposed to be working on Pulverizer B butthat the pipefitter steward would not permit themto do the work until the handrails on the pulverizerhad been installed. Samic then told Ransom that"we had to get that scaffold up, because we weregetting behind in schedule on the coal pipe."At 8 a.m. on May 25, the eight carpenters on thejob gathered at the gang shack and Ransom gavethem their work assignments for the day. Therecord does not reveal what the assignments werebut after a detailed analysis of the testimony theAdministrative Law Judge concluded that none ofthe carpenters was assigned to work on PulverizerB. After receiving their orders, the carpenters leftthe gang shack and Ransom headed for the office.Before he reached the office, however, Samicstopped him and asked whether he "had them [sic]handrails on the scaffold on Pulverizer B," so thepipefitters could start working. Samic was "ratherupset over the handrails," and the AdministrativeLaw Judge found that Ransom untruthfully re-plied, "Yes sir, I am having it done. I have got twomen on it." Ransom then turned back to the areawhere the pulverizer scaffolds were being erected.Mays and Miller, as well as most of the othercarpenters, were unhappy with Ransom's occasion-al practice of assigning different carpenters to startand finish a particular scaffold. This practice wasconsidered unsafe since errors in workmanship,such as not tightening bolts by the starting carpen-ters, would not be apparent to carpenters assignedto finish the scaffold and might surface only afteran accident had occurred. Consequently, Mays andMiller were displeased that morning when Ransomassigned them to complete a scaffold started byother carpenters. When they arrived at the scaf-fold, Mays and Miller did not send their helper,Lonnie Adcock, to obtain the materials needed tostart on the job but decided first to discuss thematter with Ransom. They asked Wiseman, the jobsteward, to find Ransom while Mays and Millerwaited in the pulverizer area.Shortly after Wiseman left, Ransom appeared.Apparently upset after his conversation withSamic, he spotted Adcock and asked him whythere were no materials for Mays and Miller towork with. Before he could answer Mays said thatAdcock had not gotten the materials because Mayshad not told him to, adding that he had been"waiting on" Ransom in order to speak to himabout the job assignment he and Miller had re-ceived that morning. Mays asserted that it was dan-gerous for carpenters to work on scaffolds that BABCOCK & WILCOX481were started by others and that Ransom should notmake such assignments. Ransom replied that hehad made this kind of assignment before and woulddo so again. The exchange became unpleasant andboth Mays and Ransom were angry. Ransom askedheatedly whether Mays and Miller were going tocomplete the scaffold. Mays replied that he "truth-fully" did not know. Miller, who had not partici-pated in this discussion, said nothing. Ransom said,"If you're not, I'll get somebody else." Mays toldhim to do whatever he wanted to do. Ransom thentold them to work on trash chutes and assignedtwo other carpenters to the scaffold job.Later that morning Ransom met with Samic andtold him that Mays and Miller refused to installhandrails on the Pulverizer B scaffold. Samic re-ported this to Project Manager James Wilson, as-serting that "apparently we had two fellows thathad refused a direct order, to carry out an instruc-tion that we passed on to our foreman that wewanted safety rails put up and these fellows refusedto do it." Samic asked Wilson what should be doneand Wilson replied, "Well, if that is the case ... Ithink we better let them go."Shortly thereafter, Samic and Ransom foundMays and Miller and told them that they werebeing discharged because they refused to do a job.The collective-bargaining agreement which wasin effect between Respondent and the Carpentersincluded the following provision:The Employer agrees there will be no lockoutand the Union agrees that there will be nostoppage of work or any strike of its memberseither collectively or individually until saiddispute or misunderstanding has been referredto the International Office of the Union andarbitrated between such International Office ofthe Union and the Home Office Representativeof the Employer.There is no contention that Mays and Millerwere not bound by this provision nor did the Gen-eral Counsel rely on Section 502 of the Act in liti-gating the case.The Administrative Law Judge found that Maysand Miller were discharged on May 25 because ofconduct which constituted concerted activity pro-tected by Section 7 of the Act and not becausethey "refused" in violation of the collective-bar-gaining agreement to perform jobs assigned tothem by Ransom. She concluded that Mays andMiller did not refuse to do the work, relying onthe absence of the word "refuse" during Mays'May 25 confrontation with Ransom, and on Ran-som's failure at that time to inform Mays andMiller that if they did not do their jobs they wouldbe discharged.Contrary to the Administrative Law Judge, wefind that Mays' and Miller's failure to perform theirwork assignment, coupled with Mays' statements toRansom, established that Mays and Miller were re-fusing to do the work and that her reliance onMays' omission of the word "refuse" to find other-wise was misplaced.3We further find that, havingvalidly concluded that Mays and Miller were refus-ing to do their work, Ransom had no obligationunder the Act to inform them that they would bedischarged if they continued to refuse to do the as-signed job.As stated above, on the morning of May 25,shortly after making the work assignments for theday, Ransom came upon Adcock, Mays, andMiller, who were standing idly by the pulverizer towhich they had been assigned. Ransom askedAdcock why he was not getting the materials forthe job since they could not begin without them.Mays interjected that he was responsible for nothaving sent Adcock for the materials because theyhad been "waiting on" Ransom to discuss their jobassignment.4Thus from the outset Ransom was onnotice that the work to which Mays and Miller hadbeen assigned was not being performed and that itappeared that they would not do the work. As thediscussion between Mays and Ransom progressed,it was reasonable for Ransom to conclude fromtheir conduct that Mays and Miller were in fact re-fusing to do the work. Specifically, in response toRansom's query as to whether Mays and Millerwere going to complete the pulverizer scaffolding,Mays replied that he "truthfully" did not know.5Taken in conjunction with the failure to obtain ma-terials for the job, it was reasonable for Ransom tointerpret this response as a refusal. This was con-firmed at the conclusion of the Mays/Ransom ex-change when Ransom said, "If you're [not going todo the work], I'll get somebody else," and Maystold Ransom to do whatever he had to do.In short, we find that by their conduct Mays andMiller led Ransom reasonably to believe that they3 We further find the Administrative Law Judge's emphasis on Ran-som's motives in discharging Mays and Miller similarly to be misplaced.We note that Ransom's motives, whatever their nature, were unconnect-ed with Mays' and Miller's complaints concerning unsafe practices. AsMays admitted, until their discussion on the morning of May 25, Ransomwas unaware of these dissatisfactions and there is nothing in the record tosupport the Administrative Law Judge's finding that it was Mays' andMiller's professed dissatisfactions and not the failure to do their assignedjob that brought about their discharges.4 We note that Miller could have sent Adcock for the materials andthus conclude that, by failing to do so. he acquiesced in Mays' decisionnot to begin work until Mays and Miller spoke to Ransom.5 Mays testified that, during this discussion with Ransom. Mays ".was confused and [he] probably should have said 'Yes, I will, but don'tgive me this kind of assignment again."' Regardless of any "confusion"on May's part, and regardless of what he "should have said," Mays' re-sponse to Ransom, under the circumstances, indicated that he was unwill-ing to do the workBACOCK & WILCOX 481 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere refusing to do their assigned job. Since such arefusal violated the "no stoppage of work" clausein the collective-bargaining agreement, Respondentwas within its rights in discharging them. Accord-ingly, we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER JENKINS, concurring:I concur in the result.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard before me in Owensboro, Kentucky, onMay 1, 1980, pursuant to a charge filed on July 20, 1979,and amended on September 10, 1979, and a complaintissued on September 14, 1979. The question presented iswhether Respondent Babcock & Wilcox, B & W Con-struction Co., violated Section 8(a)(l) of the NationalLabor Relations Act, as amended (the Act), by discharg-ing employees Robert Mays and Arthur Miller.On the basis of the entire record, including the demea-nor of the witnesses, and after due consideration of thebriefs filed by Respondent and by counsel for the Gener-al Counsel, I hereby make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is a Delaware corporation which is en-gaged as a contractor in the construction of the ReidPower Station at Sebree, Kentucky. During the 12months preceding the issuance of the complaint, a repre-sentative period, Respondent purchased and receivedgoods and materials, valued in excess of $50,000, whichwere shipped to its Sebree, Kentucky, facilities directlyfrom points outside Kentucky. I find that, as Respondentconcedes, it is engaged in commerce within the meaningof the Act, and that assertion of jurisdiction over its op-erations will effectuate the policies of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt all times relevant herein, Respondent was bound bya collective-bargaining agreement with the United Broth-erhood of Carpenters and Joiners of America (the Broth-erhood), which required Respondent, inter alia, to hirejourneyman carpenters through the Brotherhood's dis-trict councils or local unions having jurisdiction in thearea. The Brotherhood affiliates with jurisdiction overthe area which included the Sebree power plant werelocals forming the Lower Ohio Valley District Council(the District Council).Respondent's contract with the Brotherhood includedan undertaking to "observe the working conditions estab-lished or agreed upon by the [Brotherhood] and the rec-ognized bargaining agency of the locality in which anywork of our Company is being done." The agreementbetween the District Council and the local employer bar-gaining agency provides that the selection and determi-nation of foremen are the employer's responsibility; that,when two journeymen carpenters are employed on agiven project, one shall be paid as a foreman; and that,when a foreman supervises the work of six or more jour-neymen, he is not required to work with his tools. InApril 1978, at a time when no carpenters were workingon the Sebree power plant job, Respondent hired carpen-ters James Wiseman and Marvin E. Ransom throughCarpenters' Local 601, a District Council affiliate, towork on that job. Wiseman was designated as the car-penter steward on the job, and Ransom was designatedas the carpenter foreman. Ransom had never beforeserved as foreman on any job, and never received anytraining as a foreman. However, he was still carpenterforeman at the time of the May 1979 events materialhere, when Respondent had eight nonsupervisory car-penters on that job.About November 1978, Ransom called Local 601 fortwo carpenters, and asked who was "on the book."Local 601 follows the practice of referring the carpenterswhose names have longest appeared on the out-of-worklist, unless the employer objects to these individuals. Re-spondent's contract with the Brotherhood gives Re-spondent the right to reject applicants referred by Broth-erhood affiliates. Local 601 advised Ransom that its re-ferral practice called for the referral of Robert Mays,and asked Ransom whether he had any objection toMays. Ransom replied that Mays would be "fine." Maysand Ransom, who is several years older than Mays, hadknown each other since Mays was 8 years old; he was 29at the time of the May 1980 hearing. They had gone tothe same grammar school, and on one or two occasionshad gone hunting and fishing together. Mays testifiedthat, before these excursions, their relationship had beenfriendly at times and unfriendly at times.' After aboutMay 1978, a year before Mays' discharge, they saw eachother only on the job, and did not see each other social-ly. Ransom testified that, before Mays' November 1978hire on the project, he and Ransom were "real goodfriends." Mays testified that as of May 25, 1979, the dateof his discharge, "I felt like [Ransom] was a friend," butMays denied wanting Ransom to do anything for him.Respondent's carpenters work in pairs. About earlyJanuary 1979, Mays learned that Respondent planned tohire two more carpenters. Mays thereupon told Ransomthat Mays had worked on another project with ArthurMiller, said that Miller was a good worker, and askedRansom to consider hiring him. Under the practice fol-lowed at the Local 601 hiring hall, Miller would be re-ferred if Respondent requested him by name, because hehad already worked on the project and had then beenI At the time of the May 1980 hearing, Ransom resided in Sportsville.Kentucky. Mays' address when he was discharged in May 1979. Spotts-ville's population is about 500.--- BABCOCK & WILCOX483laid off for lack of work. In accordance with Mays' re-quest, Ransom did ask for Miller by name, and, accord-ingly, Local 601 referred him to the Sebree job. AfterMiller's rehire on January 29, 1979,2 he and Maysworked as a team.B. Events Allegedly Leading to the DischargesThe work to be performed by carpenters on theSebree job consisted primarily of the construction andmaintenance of scaffolds for other trades, especially thepipefitters. Among the scaffolds to be constructed was ascaffold at each of four pulverizers in a row which is re-ferred to in the engineering drawings as "Unit 2." Thedrawing describes these four pulverizers as A, B, C, andD, respectively, and they were so referred to at the hear-ing,3but they were not so described during the employ-ee-management discussions involved in this case.At an undisclosed date and hour before early after-noon on Thursday, May 24, the scaffold on pulverizer Bhad been completed except for the installation of woodenhandrails. That afternoon Construction SuperintendentRudy Samic, who was Carpenter Foreman Ransom's su-perior, noticed that several pipefitters were standing idlyby. At 2 or 2:30 p.m., 2 or 2-1/2 hours before the 4:30p.m. end of the workday, Samic ascertained fromRansom that the reason why the pipefitters were notworking was that they were supposed to be workingfrom the pulverizer B scaffold and the pipefitter stewardhad pulled all six off that scaffold because of the absenceof handrails.4As soon as Samic found out why the pipe-fitters were idle, he told Ransom that "we had to getthat scaffold up, because we were getting behind sched-ule on the coal pipe" (see infra, fn. 5). Installation of thehandrails would take an hour and a half, and could prob-ably have been completed by the close of that same May24 working day.5Ransom did not assign anyone to in-stall these handrails on May 24.At 8 a.m. on Friday, May 25, Ransom met in the gangshack with Respondent's eight carpenters, and issuedthem their job assignments for that day. For the reasonsset forth infra, I find that at that time he did not instructany carpenters to install the handrails on the pulverizerB scaffold, and that he directed Mays and Miller to com-plete the pulverizer C scaffold or (less probably) the pul-verizer D scaffold." Mays and Miller voiced no immedi-ate objections to this assignment. After all the assign-ments were issued, the carpenters, including Mays,Miller, and Ransom, left the gang box. Ransom headed2 All dales hereinafter are 1979 unless otherwise indicated.3 The engineering drawing admitted into evidence does not includepulverizer A.4My finding as to the hour of the day when this Samic-Ransom con-versation occurred is based on Samic's testimony, and is also set forth inRespondent's brief. For demeanor reasons, I do not accept Ransom's tes-timony that the conversation occurred "late in the afternoon."b In view of this circumstance, the consequent probabilities of the situ-ation, and demeanor considerations. I do not accept Ransom's testimonythat Samic told him to have the handrails installed the first thing on thefollowing morning. Rather, I accept Samic's version of the conversation.See, also, infra, fn. 7, and attached text.6 For purposes of this case, it can make no real difference whetherMays and Miller were assigned to the pulverizer C scaffold or to the Pul-verizer D scaffold; the only material point is that they were not assignedto the pulverizer B scaffoldtoward the office. In front of the office, he encounteredSamic, who asked Ransom whether he "had themhandrails on that scaffold on Pulverizer B," so that thepipefitters could start working from that scaffold.7Ransom, who testified that Samic was "rather upset overthe handrails," untruthfully replied, "Yes sir, I am havingit done. I have got two men on it." Then, Ransom aban-doned his walk to the office and, instead, headed for thefeeder floor, which was the work area nearest the unit 2pulverizer scaffolds.With the possible exceptions of Charlie Lewis andDavid Reynolds, all the rank-and-file carpenters on theproject-including Mays, Miller, and Steward Wise-man-had discussed among themselves what they be-lieved to be favoritism in Foreman Ransom's job assign-ments and what they believed to be his unsafe practice insometimes assigning carpenters to complete scaffoldswhich had been started by other carpenters. However,there is no evidence that any members of managementhad ever been advised of the carpenters' dissatisfaction inthis respect. Reynolds and Lewis were the carpenterswho before May 25 had worked on the scaffold assignedto Mays and Miller on May 25. However, when issuingwork assignments on the morning of May 25, Ransomhad assigned Reynolds and Lewis to constructing trashchutes. It is unclear whether this was easier work thanfinishing the scaffold which they had started, but thetrash-chute assignment was at ground level and wasshown to be safer work.8After being advised in thegang box of the initial May 25 work assignments, Maysand Miller proceeded to the feeder floor, which is at alevel above the gang box and is the work level nearestthe unit 2 pulverizer scaffolds. They were accompaniedby Lonnie Adcock, a laborer with whom Mays andMiller usually worked as a three-man team. When thethree reached the feeder floor, they found that carpen-ters could not begin work on the scaffold immediately,because the necessary materials were not in the area.Such an absence of material occurs frequently, and thecarpenters have to wait, sometimes as long as 2 hours,until the necessary materials arrive at the worksite. IfMays and Miller had intended to begin the scaffold as-signment themselves as promptly as possible, Mays or(less probably) Miller would have instructed Adcock toobtain the materials.9However, Mays remarked to7 If Samic had not expected Ransom to assign the handrail installationuntil that morning, he could not have expected the 1-1/2 hour installationjob to be completed by that hour. Accordingly, the quotation, from Ran-som's testimony, indirectly corroborates the credibility finding describedsupra, fn. 5.s Miller testified at one point that, although the trash-chute work wassafer work than the scaffold work, the trash-chute work was not easier.However, Miller elsewhere testified that one of the participants in theMiller-Mays discussion immediately following Ransom's initial assign-ments said that Ransom was "taking care of' Reynolds and Lewis andgiving Miller and Mays "all the harder work to do." Miller further testi-fied that as to the scaffold on which Reynolds and Lewis worked beforeMay 25, and to which Miller and Mays were initially assigned on May25, the easier part of the work was the beginning. Mays credibly testifiedto the belief that, except in emergencies, Ransom assigned Lewis andReynolds to work on the ground and others to work on scaffolds."Ordinarily, Mays would assume this responsibility, but Miller alsohad the authority to issue such instructions to Adcock. Upon receivingContinuedBABCOCK & WILCOX 483 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller that he "hated to get out on something that maynot be tightened up, to fall or something like that." Mayswas thereby referring to his belief, which he had previ-ously discussed with other carpenters including Miller,that a carpenter who worked for the first time on apartly completed scaffold might suffer a 75-foot fall inconsequence of a possible failure by the carpenters whohad previously worked on it to get around to the finaltightening of some of the points or pieces.10Miller toldMays that Miller agreed. Also, Mays and Miller talked toSteward Wiseman about the foregoing objections toMays' and Miller's job assignment, and asked Wisemanto get hold of Foreman Ransom, whereupon Wisemanleft the area. Neither Mays nor Miller instructed Adcockto obtain the materials, which, of course, would havebeen needed by whichever carpenters that eventuallycompleted the scaffold.While these discussions were taking place, Mays,Miller, and Adcock were standing at the head of thenorth stairway which led up to the feeder floor, and at apoint where pulverizer D was the closest pulverizer andpulverizer C was the next closest. The employees hadreached this point no earlier than 8:05 p.m., and perhapsas late as 8:15.11 At or about 8:20 a.m.,12and before hecould have been contacted by Wiseman, ForemanRansom appeared. Samic had just reminded him aboutthe handrails on the pulverizer B scaffold, and he wascursing in a loud voice, but not directly at anybody.Ransom asked Adcock why there was no material forMays and Miller to work with. Mays said that Adcockhad not brought any material because Mays had nevertold him to get any, and that Mays had been "waitingon" the foreman in order to speak to him about the jobassignment. Mays went on to say that he did not like get-ting on a scaffold which somebody else had started, thaton several previous occasions Ransom had assigned tocomplete a scaffold two partners who had not started thescaffold, and that such an assignment was "just a littledangerous" because the second set of partners, unlike thefirst set, might not know that at quitting time some partssuch instructions, Adcock would have obtained the materials, attachedthem to the hook of a crane, and had the crane operator move them tothe feeder floor near the scaffold. Then, Adcock or another laborerwould have removed the materials from the crane.ID On cross-examination, Mays testified that nothing prevented thenewly assigned carpenters from checking the last part of the work doneby the last two workmen, "but you might climb up on it and not think... about checking it ...Ralph Woods didn't." Respondent's regionalrepresentative, William R. Klingler, testified that scaffold building is"(t]remendously significant because people working on there are going toput their lives in the hands of those that built the scaffold."I This finding is based on the evidence that the gang-box assignmentshad been given out at 8 a.m. The gang box is about 6 minutes from theoffice, and the office is 5 to 10 minutes from the site of the pulverizers.The record fails to show the distance from the gang box to the site of thepulverizers, or the relative positions of these three locations.12 This finding is based on Mays' testimony, which is corroborated bySamic's testimony that his conversation with Ransom early that morningjust outside the office occurred shortly after 8 a.m.; Ransom's testimonythat this conversation took place about 6 minutes after he completed the8 a.m. assignments and that, immediately thereafter, he headed for thearea of the unit 2 pulverizers; and Mays' testimony that walking from theoffice area to the area of the unit 2 pulverizers takes 5 to 10 minutes. Inview of the foregoing, I do not accept Ransom's testimony that he didnot reach the area of the unit 2 pulverizers until 9 a.m., or Miller's testi-mony that Ransom arrived at 8:30.of the scaffold were up but not tight. Ransom said thathe did not care about what Mays did not like, thatRansom had taken this kind of assignment before, andthat he would do it again. Then, Ransom heatedly askedwhether Mays and Miller were going to complete thescaffold. Mays replied that he "truthfully" did not know;Miller said nothing. Ransom said, "If you're not, I'll getsomebody else." Mays told him to do whatever hewanted to do. Then, Ransom told Miller and Mays to goto work on the trash chutes. These were being assembledin a lean-to shack near the office, and Ransom said thathe would be "over there" in a few minutes-meaning,according to Ransom's testimony, that he was goingover to the office to talk to Samic about the matter. It isuncontradicted that, during this conversation, Ransomnever told the employees that they would be dischargedor disciplined unless they performed the scaffold work.Mays credibly testified that, the previously summarizedremarks aside, the employees were never instructed orordered to perform this work. Mays and Miller crediblytestified that, such remarks aside, they never refused toperform this work.After Mays and Miller had left the area, Ransom hap-pened to see in the area the laborer who usually workedwith Reynolds and Lewis, the carpenters who beforeMay 25 had constructed the already-standing portion ofthe scaffold assigned on May 25 to Mays and Miller, butwhose initial May 25 assignment was the construction ofthe trash chutes. Ransom told this laborer to send overReynolds and Lewis to complete the scaffold whosecompletion had been Mays' and Miller's initial May 25assignment. 1 3Mays credibly testified that, during his conversationwith Ransom, both of them were "mad." Miller crediblytestified that, up to the point when Ransom said hewould get someone else to do the job (at which pointRansom "calmed down some"), both Ransom and Mayswere angry. More specifically, Miller credibly testifiedthat Ransom spoke somewhat louder and faster and usedmore profanity than normal, that his face turned red, andthat Mays raised his voice somewhat and used some pro-fanity. 14Ransom testified that, after Mays and Miller had leftfor the trash-chutes assignment, Ransom had a conversa-tion with Steward Wiseman (see infra) which endedabout a half hour after Ransom had reached the area ofthe pulverizers-that is (on the basis of the credible testi-mony about when Ransom had arrived), about 8:50 a.m.There is no credible direct evidence as to which carpen-ters installed the handrails on the pulverizer B scaffoldor when such installation was begun, and there is nodirect evidence at all about the date or hour of comple-tion of their installation, a -1/2-hour job. Some timeafter 11 a.m., more than 2 hours after reassigning Mays'3 My finding that Ransom spoke to the laborer after Mays' and Mill-er's departure is based on Mays' testimony that he did not know howReynolds and Lewis were given their reassignment. I believe Ransomwas mistaken in testifying that Mays and Miller were still there." My findings as to the Ransom-Mays conversation are based mostlyon a composite of Mays' and Miller's testimony. For demeanor and otherreasons summarized infra, I discredit much of Ransom's version of theconversation. BABCOCK & WILCOX485and Miller, Ransom went into Construction Superintend-ent Samic's office.15Ransom told Samic that Mays andMiller had "refused" to install the "handrail" or "safetyguardrail" on the scaffold about which Samic had re-minded Ransom shortly after 8 that morning-that is, thepulverizer B scaffold.'6Then, Samic went into the officeof Project Manager James Wilson and reported that "ap-parently we had two fellows that had refused a directorder, to carry out an instruction that we passed on toour foreman that we wanted safety rails put up and thesefellows had refused to do it." Samic asked Wilson whathe thought should be done. Wilson said, "Well, if that isthe case ...I think we better let them go."Samic and Ransom thereupon approached Mays andMiller in the lean-to shack and told them that they werebeing discharged because Ransom had told Samic thatMays and Miller had refused to do a job and Samic didnot need people like that working for him. Samic wenton to say that Mays and Miller could pick up theirchecks in the office. At this point, Samic turned aroundand left the lean-to shack. Mays and Miller gathered uptheir tools, went into the office, and called Samic out ofhis office to talk to him about the situation. Mays saidthat he had not refused an order, and alleged thatRansom had been discriminating against Mays and Millerand in favor of others with respect to job assignments.Miller said that he did not understand Samic's firingMays and Miller like that, that they had not refused anorder, and that Miller had not said a word. Samic saidthat Miller's actions indicated that he had refused to dothe job, that Samic had nothing against Mays and Millerpersonally, but that Ransom was Samic's foreman andSamic had to take his word for what was going on.Mays and Miller then got their checks, picked up theirtools, and left the job. ? Thereafter, Samic arranged foran entry in Respondent's records stating that both menwere discharged for "Refusing to perform the duties asdirected."A few days later, Mays and Miller came back to theproject in the company of Local 601's business agent,Howell. They went with Ransom into Project Superin-tendent Wilson's office, and asked him to reinstate theemployees. Wilson said that they were discharged, thatwas the way it was going to stay, and that he did notwant to hear any more about it. After everyone buta5 My findings as to the time of day is based on Samic's testimony,indirectly corroborated by the testimony of Mays and Miller about howlong they worked on the trash chutes before their discharge. I do notaccept Ransom's hour of 10:10 a.m. In any event, the area of the pulver-izers is a 5- to 10-minute walk from Samic's office, and Ransom gave notestimony about how he spent the remaining portion of the time betweenthe alleged Ransom-Wiseman conversation, which ended about 8:50 a.m.,and his conversation with Samic.1" This finding is based on Samic's testimony and credible portions ofRansom's testimony. I do not accept Ransom's further testimony that,when Samic asked who had done this, Ransom replied Mays, whereuponSamic asked whether Miller was making an attempt to do the job andRansom replied no. Such testimony by Ransom presumes more knowl-edge by Samic about the incident than he probably had at that point.Moreover, such testimony by Ransom is inconsistent with the credibleevidence (see infra) regarding Respondent's reasons for later takingMiller back.17 My findings as to the discharge interviews are based on a compositeof Mays' and Miller's testimony. For the reasons set forth infra. I do notaccept the versions of Ransom and Samic.Wilson had left his office, Miller asked Ransom why hehad fired Miller and Mays. Ransom replied, "I didn't fireyou. Mr. Samic did." Then, Howell asked that Samic besent for. When Samic arrived, Howell asked him to rein-state both employees, but Samic refused. Ransom thensaid, in the presence of the entire group, that Miller hadnot refused to work, and that Ransom would like to hirehim back. Samic said, "I thought you said he refusedtoo." Ransom said, "No, he didn't." Howell asked Samicto take back Miller, at least, on the ground that, accord-ing to Miller, he had not "verbally" said he would notdo the job. Ransom told Samic that the representation at-tributed to Miller was true, and Samic agreed to recon-sider Miller's case. A few minutes later, Ransom private-ly told Samic that firing Miller might have been a littlehasty because he did not "verbally state" that he wouldnot do the work, that Miller's excuse was that he did nothave any material, and that Ransom would like to getMiller's job back for him. In Ransom's presence, Samicthen talked the matter over with Project SuperintendentWilson, who told Samic to do whatever he thought wasright. After Ransom and Samic had left Wilson's office,Ransom again asked Samic to rehire Miller, on theground that he had not "verbally" refused to do thework and could not have done it all by himself. Then,Samic came out and told the employees and the unionrepresentatives that Respondent would reinstate Miller,but would not reinstate Mays because Mays had specifi-cally refused. There is no evidence that anyone present,including Mays and Miller, then denied that Mays had"specifically refused." Howell asked Samic to changeMays' termination from discharge to layoff in order toenable him to collect unemployment benefits. Respond-ent refused. During this conversation, nobody assertedthat Respondent had fired Mays and Miller for protest-ing favoritism. Thereafter, on May 31, Miller was admit-tedly reinstated.Later, Mays, who at that time lived in Spottsville,Kentucky, telephoned the National Labor RelationsBoard's Regional Office in Cincinnati, Ohio, about 215miles from Spottsville. Mays said that he had been firedand wanted somebody to investigate his discharge. TheBoard agent on the telephone said that no investigationcould begin until he signed a charge. Thereafter, theBoard agent mailed Mays a charge form which con-tained the typewritten allegation that Respondent hadviolated Section 8(a)(1) and (3) of the Act by dischargingMays in order to discourage membership in CarpentersLocal 601. Although Mays did not think that he hadbeen fired for this reason, and believed that he had beenmisunderstood by the Board agent to whom he talked onthe telephone, he signed the charge on July 16, 1979, andmailed it back to the Regional Office. The charge states,"Wilfully false statements on this charge can be punishedby fine and imprisonment." On September 4, 1979, Mayssigned an aended charge alleging that Respondent hadviolated Section 8(a)(1) by discharging him and Miller"in order to discriminate against them because of theirprotected concerted activities."BABCOCK & WILCOX 485 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt all relevant times, the collective-bargaining agree-ment between Respondent and the Brotherhood includedthe following provisions:The Employer agrees there will be no lock-outand the Union agrees that there will be no stoppageof work or any strike of its members either collec-tively or individually until said dispute or misunder-standing has been referred to the Internationaloffice of the Union and arbitrated between such In-ternational Office of the Union and the HomeOffice Representative of the Employer.As previously noted, Miller and Mays had been referredfor employment by Local 601, which is contractually ob-ligated to refer employees on a "non-discriminatorybasis," and both of them successfully induced Local 601'sbusiness agent to try to persuade Respondent to takethem back. Moreover, Mays signed a charge (which,however, he believed to be inaccurate) alleging that Re-spondent had discharged him to discourage membershipin Local 601. This evidence aside, there is no evidencethat Mays and Miller were "members" of any affiliate ofthe Brotherhood. However, the General Counsel makesno contention that they were not "members" within themeaning of the foregoing contractual provisions. Also,although Respondent is engaged in the building and con-struction industry within the meaning of Section 8(f) ofthe Act, the General Counsel disavowed on the recordany contention that any part of this contract is not bind-ing upon the members of the bargaining unit because ofSection 8(f), and stated that that might give the sameeffect to any provisions of this contract that I would ifthe building and construction industry were not involvedat all. Further, the General Counsel disclaimed on therecord any reliance on Section 502 of the Act.C. Reasons for Credibility Findingsi. The identity of the scaffold assigned to Mays andMiller and related mattersForeman Ransom credibly testified that on May 25 thepulverizer B scaffold was complete and ready to be usedby the pipefitters, except that there were no handrails onthe platform. Ransom further credibly testified that onthat day a needle beam, pickboards, and some more tubescaffold had to be installed on the pulverizer C scaffold;the pulverizer D scaffold had "[n]othing even near com-pletion"; the pulverizer A scaffold was complete and hadalready been used by the pipefitters; and no scaffold atall had to be modified. Also, Ransom testified that, whenhe "went up to where [Miller and Mays] were supposedto be putting the handrails on the scaffold," they werestanding with laborer Adcock at the head of the northstairway to the feeder floor-that is, more than 65 feetfrom pulverizer B-and that pulverizer D was the onethey were standing the nearest to. The record shows thatpulverizer C was the pulverizer nearest to pulverizer D,that it was the south stairway which was closest to pul-verizer B, and that the north stairway and the southstairway were equidistant from the gang box, in otherwords, that the natural route to pulverizer B from the lo-cation where Mays, Miller, and Adcock received theirassignments would have been the south stairway. Maystestified that, after leaving the gang box, he and Millerwent to the area where they were supposed to be work-ing; that the scaffold to which he and Miller were as-signed was "one of the two middle ones"-that is, thepulverizer B or the pulverizer C scaffold; that "]ustabout all" of the scaffold assigned to him and Miller hadto be done-a description which would not fit the pul-verizer B or A scaffolds, but would fit the pulverizer Cand D scaffolds; and that "[t]he north stairway was di-rectly over the pulverizer or beside the pulverizer wewere working on"-a description squarely applicable topulverizer D, but more applicable to pulverizer C thanto pulverizer B.18Miller testified on cross-examinationthat he did not know "to this day" which of two scaf-folds he had been assigned to, but, as previously noted,Mays' conversation with Ransom in Miller's presencetook place at a point beyond the northernmost (D) pul-verizer, with the next nearest pulverizer being pulverizerC.19On rebuttal, Miller credibly testified that, whengiving him his work assignment that morning, Ransomtold him to complete hanging the pickboard-a taskwhich admittedly had to be performed on the pulverizerC scaffold but not on the pulverizer B scaffold.20Fur-thermore, Mays testified without contradiction that, intrying to induce him and Miller to begin work on thescaffold immediately, Ransom made no reference at allto any particular immediate need for its completion-anurgent matter for the pulverizer B scaffold but not forthe other uncompleted scaffolds.2' In view of the fore-going, I find that on May 25 Ransom assigned Mays andMiller to the pulverizer C scaffold or (less probably) thepulverizer D scaffold. In accordance with this finding, Icredit the testimony of Mays and Miller that neitherRansom nor Samic made any reference that day to18 The pulverizers are in a row, with pulverizer A on the south andpulverizer D on the north. The north stairway is a little north of pulver-izer D.I9 Miller's description on cross-examination of one of the two scaffoldshe might have been assigned to is plainly inapplicable to the pulverizer Bscaffold, and appears more appropriate to the pulverizer C scaffold thanto the pulverizer D scaffold. His description of the other scaffold doesnot really fit any of them, although it appears more appropriate to thepulverizer A and B scaffolds than to the pulverizer C or D scaffold. Hetestified that this other scaffold had already been used as such and was tobe modified by the construction of an addition. Ransom credibly testifiedthat the pulverizer A scaffold had been completed and used, and thatnone of these scaffolds had to be modified in any sense.20 Miller also testified at this point that Ransom indicated that thepickboard was to be hung on the pulverizer C scaffold. Also, at one pointduring Miller's initial direct examination, he testified that he thought, butwas not positive, that he had been assigned to the pulverizer C scaffold.However, I give no weight to this testimony, in view of his testimonyduring his first cross-examination that he did not know "to this date"which scaffold he had been assigned to.2' Miller testified that he could not recall any mention of having to getthe pipefitters up on the scaffold. Mays testified that he was aware thatthe pipefitters were "waiting on" the assigned scaffold and, in effect, thatthey could not use it until the handrails were on it. However, all the unit2 scaffolds were for the pipefitters' use, and at least two of the three in-completed ones were supposed to have handrails. Miller testified that atleast one of the two scaffolds to which he might have been assigned (seesupra, fn. 19) would have called for cable handrails, not the woodenhandrails to be installed on the pulverizer B scaffold. BABCOCK & WILCOX487handrails that needed to be constructed.22I discredit thecontrary testimony of Samic (not corroborated byRansom as to Samic's remarks in Ransom's presence) andRansom, and discredit Ransom's testimony that he as-signed Mays and Miller to the pulverizer B scaffold.23In contending that Mays and Miller were assigned tothe pulverizer B scaffold, Respondent relies partly onSamic's testimony to that effect. However, Samic neces-sarily relied on what Ransom had told him, and I con-clude that Ransom told Samic that Mays' and Miller'sMay 25 conduct was directed to the pulverizer B scaf-fold in order to conceal the fact that Ransom, an inexpe-rienced foreman, had forgotten the urgent May 24instructions of Samic, his superior, to have the handrailsinstalled on that scaffold in order to permit its use by sixpipefitters who were standing idly by and who were sup-posed to be using it to perform a job which was gettingbehind schedule.24That Ransom did so forget is a likelyexplanation for his admitted failure to direct anyone onMay 24 to install the handrails (although this task couldprobably have been completed by the end of the day),and fits in with the credible testimony about what oc-curred on May 25.2. The May 25 discussion between ForemanRansom and employees Mays and MillerAs previously noted, my findings about the May 25discussion between Foreman Ransom and employeesMays and Miller are based mostly on the testimony ofthe employees, whom for demeanor reasons I regard asmore truthful witnesses than Ransom. Furthermore, theemployees' personalities as evinced on the witness standseemed to me more consistent with the conduct whichthey testimonially attributed to themselves than with theconduct which Ransom testimonially attributed to them.Moreover, whether Mays had (as Ransom testified) flatlyrefused to perform the work or had merely made the re-marks to which the employees testified, it is improbablethat they would have failed to advise Ransom of thesafety considerations which underlay their conduct, andeven more improbable that Ransom would not haveasked them or their steward for an explanation, if nonehad been volunteered, for their not wanting to work on ascaffold which had been started by somebody else.2522 Because Samic's May 25 knowledge of the incident was limited towhat Ransom told him, his failure to mention the handrails is significantmostly because, if he had, Mays and Miller would perhaps have correct-ed him.23 Ransom testified that he assigned Greg Cron to the pulverizer Cscaffold that day, and did not testify that anyone was assigned to the pul-verizer D scaffold. However, Ransom professed inability to recall his as-signments that morning to Eddie Lord or Eddie Joe Herrin, although thefact that all of Respondent's eight carpenters worked in pairs shows thatone Eddie must have been working with Wiseman on a scaffold not con-nected to the pulverizers and the other Eddie must have been workingwith Cron. Mays' testimony suggests that Cron's partner was EddieLord.24 Ransom's absentmindedness would appear to be even more blame-worthy in view of his failure to take immediate action upon learning, ashe did before Samic learned, about why the six pipefitters were idle.22 Mays and Miller both denied previously talking to Ransom aboutthe employees' objection to such assignments. Nor is there any evidencethat Ransom had previously learned of such objections from any othersource. Further, the fact that he had assigned Mays and Miller to a scaf-fold started by Reynolds and Lewis. while assigning the latter two em-However, Ransom gave no testimony that he had re-ceived or requested such an explanation. Furthermore,although the substance of even Ransom's version of theemployees' complaint compels the inference that theyhad not previously worked on the scaffold to which theywere assigned on May 25 and Ransom testified that, onthat date they were assigned to the pulverizer B scaffold,Ransom testified that he did not recall whether theywere assigned to that scaffold on May 24.26 Moreover,as previously indicated, I discredit Ransom's testimonythat his directions to Mays and Miller specifically men-tioned the installation of handrails, and credit the em-ployees' testimony otherwise. Accordingly, I discreditRansom's testimony that Mays said in Steward Wise-man's absence and again in his presence that the employ-ees would not put the handrails on the scaffold, andcredit the employees' version of the conversation, includ-ing their denials that Wiseman was present at any timeduring Mays' conversation with Ransom.Respondent's counsel contended at the hearing and inhis brief that Steward Wiseman's failure to testify shouldcreate an adverse inference against the General Counselabout the content of the May 25 Mays-Ransom conversa-tion, on the ground that the General Counsel admittedlyknew before the hearing that Respondent was taking theposition that Wiseman was present when Mays allegedlytold Ransom that Mays was refusing to do the work,whereas Respondent did not know before the hearingthat the General Counsel's witnesses Mays and Millerwould deny that Wiseman was present during any partof Mays' and Miller's conversation with Ransom. On theother hand, the General Counsel contends in his briefthat Wiseman's failure to testify should create an adverseinference against Respondent, on the ground that at thetime of the hearing Wiseman was still employed by Re-spondent. Respondent's counsel stated at the hearing thatRespondent had specifically considered the possibility ofcalling Wiseman and had forborne for "reasons of laborrelations policy," as well as for the reason that Respond-ent had thought his testimony would be cumulative. Re-spondent's counsel stated on the record, immediatelybefore resting, that he was deliberately refraining fromasking me in advance to deal with the question of wheth-er I would like to have Wiseman's evidence. Both Maysand Miller denied before the 1:05 lunch break in the 1-day hearing, which was held on a Thursday between 10a.m. and 5 p.m., that Wiseman was present during thisconversation. Neither party requested a continuance ofthe hearing, which was held about 30 miles from theconstruction site, in order to produce Wiseman. I con-clude that his failure to testify does not create an adverseinference against either party.Respondent also suggested at the hearing that Mays'testimony is unworthy of belief because he signed acharge alleging that he had been discharged to discour-ployees to perform work of which Mays and Miller were capable, sug-gests that the risks of changing employees in midscaffold had never oc-curred to Ransom. Moreover, Ransom eventually did assign completionof the disputed scaffold to the carpenters who had started it.26 However, the credible evidence fails to show whether on May 24any carpenters worked on the pulverizer B scaffold.BABCOCK & WILCOX 487 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDage membership in Carpenters Local 601, although hedid not think he had been discharged for this reason andbelieved that he had been misunderstood by the Boardagent who prepared the charge.27However, Mays testi-fied that he had telephoned the Regional Office to obtainan investigation of his charge, and that the Board agentthen told him that no investigation could begin until hesigned a charge. I infer that he signed his charge in orderto obtain a prompt investigation rather than for any pur-pose to mislead. Accordingly, I give little weight toMays' having signed the original and inaccurate charge.In any event, the critical portions of his testimony werecorroborated by Miller.3. The discharge interviewRansom and Samic both testified that, in the lean-toshack, Samic asked Mays and Miller whether they had"refused" to do what Ransom had told them to do, andthat Mays admitted it. Samic, but not Ransom, furthertestified that during this same conversation Samic askedthe employees whether they had instructed the laborernot to carry the material in, that Mays admitted that too,and that Mays went on to say that he did not feel it wasright to go to work on something that somebody elsehad not completed. Also, Samic, but not Ransom, testi-fied that during this same conversation Miller remarkedthat, because he had said nothing during the Ransom-Mays conversation, Miller should not be discharged, andSamic said that Miller's actions spoke as loud as hiswords, and he was being let go because he made noeffort to do anything. Because of my previous findingthat Mays and Miller were never told their job on thescaffold consisted of installing handrails, that Mays didnot say to Ransom on the jobsite that Mays and Millerrefused to work on the scaffold, and that Mays neithertold the laborer not to bring materials nor advisedRansom on the jobsite that Mays had issued such instruc-tions, I discredit the testimony of Samic and to someextent Ransom that Samic accused them of such conductand Mays admitted it.28Also, because Ransom left thearea after the lean-to conversation, because he did notcorroborate Samic's testimony that this conversation in-cluded references to Mays' complaints about Samic's as-signment policy and Miller's silence during the Mays-Ransom conversation on the feeder floor, and becauseMays and Miller testified that they discussed these sub-jects with Samic in the office a few minutes later, I donot accept Samic's denial of any conversation with themin the office.27 Mays testified that, before his and Miller's conversation with theirforeman about the employees' objection to their work assignment, theyhad told their union steward about these objections and had asked him toget in touch with their foreman. While Mays further testified that the ste-ward could not have gotten in touch with their foreman before his con-versation with Mays which led to the employees' discharge, Mays maynot have mentioned this during his telephone conversation with theBoard agent, who when drafting the original charge may have inferredthat there had been such a contact and that Mays' union activity in com-plaining to his steward may have played a part in Mays' discharge.28 Ransom's and Samic's credibility is further drawn into question bythe conflict in their testimony about whether Ransom asked the employ-ees if they wanted the job steward. For demeanor reasons, I creditSamic's denial, which is corroborated by Mays and Miller.D. Analysis and ConclusionsThe undisputed evidence shows that, on various occa-sions before May 25, many of the carpenters, includingMays and Miller, had discussed among themselves whatthey believed to be deficiencies in Foreman Ransom's as-signment policies, including what they believed to be hisunsafe practice in sometimes assigning carpenters tocomplete scaffolds started by other carpenters. More-over, after receiving such an assignment from Ransomon May 25, Miller told Mays that Miller agreed withMays' expressed dislike of risking a fall by going out onthe assigned scaffold, and both of them told StewardWiseman that they wanted to talk to Foreman Ransomabout the assignment. The foregoing evidence establishesthat, when Mays and Miller refrained from immediatelytaking the first step (telling Adcock to get the material)in connection with continuing the erection of the scaf-fold and when Mays explained the employees' inactionto Ransom on the ground that the assignment to Millerand Mays was "just a little dangerous" because the scaf-fold had been started by others, Mays and Miller wereengaging in conduct which, at least absent a collective-bargaining agreement forbidding it, constituted concertedactivity protected by Section 7 of the Act.29Respondent contends that the action taken againstMays and Miller did not violate the Act because Ransomdid not know that their action was concerted in nature.Respondent points to the fact that, in explaining toRansom why his work assignment was not being carriedout, Mays said that "I" did not like getting on a scaffoldwhich others had started, and that "I" had failed to tellthe laborer to get the material. However, Miller crediblytestified that, after telling Mays that Ransom did not careabout what Mays did not like, Ransom asked whether"you all" were going to complete the scaffold. Further-more, Samic testified, that before the discharge of Maysand Miller, Ransom told Samic that "two of the carpen-ters ...had refused to carry out instructions ...thetwo fellows that he had assigned to do that particularjob ...had refused to do it." Also Samic testified thathe told Project Manager Wilson that "two fellows hadrefused" to put up safety rails. Moreover, in connectionwith Miller's May 25 protest of his discharge on theground that he had said nothing, both Samic and Millertestified that Samic said Miller's actions indicated he hadrefused to do the job. This evidence persuades me thatRespondent knew at all relevant times that Mays andMiller were engaged in concerted activity in connectionwith Ransom's initial work assignment.30Respondent further contends that the employees' con-duct was deprived of statutory protection by the con-tractual provisions forbidding strikes and "stoppage[s] of29 N.L.R.B. v. Halsey Taylor Co., 342 F.2d 406 (6th Cir. 1965); Morri-son-Knudsen Company, Inc. and Hawaiian Dredging and ConstructionCompany. a Division of Dillingham Corp., a Joint Venture, 149 NLRB 1577(1964), enfd. 358 F.2d 411 (9th Cir. 1966); Pacific Electricord Company,153 NLRB 521 (1965), enfd. 361 F.2d 310 (9th Cir. 1966).30 Accordingly, I need not and do not determine whether the com-plaint should be dismissed if Respondent had in fact been unaware thatMiller shared in Mays' efforts to obtain a supposedly safer job assignmentfor both of them. Cf. Air Surrey Corporation, 229 NLRB 1064 (1977), en-forcement denied 601 F.2d 256 (6th Cir. 1979). BABCOCK & WILCOX489work." Respondent contends that a refusal by Mays andMiller to work on the assigned scaffold would constitutea violation of this contractual provision, and that, evenaccepting (as I have) the employees' version of their con-versation with Ransom, what they said and did amount-ed to a refusal which constituted a contractually forbid-den work stoppage. I disagree with Respondent's charac-terization of their conduct. Thus, the credible evidenceshows that, when Ransom asked whether Mays andMiller were going to complete the scaffold, Mays repliedthat he "truthfully" did not know, and that, althoughMiller said nothing, Respondent at all times on May 25acted as if it regarded Mays as speaking for Miller-anassumption with which I agree in view of Miller's pas-sive behavior during this incident. Further, at no timethat morning did Ransom tell the employees that, if theydid not perform the work, they would be disciplined ordischarged and, particularly because Mays had in factpreviously worked on scaffolds started by others, Iaccept his testimony, in effect, that he would haveworked on the assigned scaffold had Ransom not pressedthe matter further rather than giving Mays another as-signment. Likewise, because there is no evidence thatMiller had ever previously questioned management aboutworking on a scaffold started by others, and becauseMiller at all material times followed Mays' lead in con-nection with the job assignment and initiated no actionon his own, I conclude-as Respondent in effect laterconcluded in reinstating Miller-that he would likewisehave worked on the assigned scaffold if Ransom hadpressed the matter further rather than giving Miller an-other assignment. I am not persuaded otherwise by theemployees' failure to protest the scaffold assignmentbefore Ransom abruptly left the gang box, or to directlaborer Adcock to obtain the materials for whoever waseventually assigned to finish the scaffold. I perceive noevidence that the employees' omissions were based on adesire to impose economic pressure on Respondent toinduce a change in their assignment. In this connection, Inote that the employees asked Steward Wiseman to fetchForeman Ransom in order to tell him about their reser-vations concerning the assignment; the fact that theentire incident ended about 50 minutes after the begin-ning of the workday, during part of which the employ-ees were receiving their initial assignment, discussing theassignment with Ransom for 15 to 30 minutes, and walk-ing to one or the other of the jobs to which they wereassigned that morning; the absence of evidence that theemployees' pay was "docked" for any part of this period;and the absence of evidence that, after learning thatMays and Miller had not directed Adcock to obtain thematerials, Ransom himself asked Adcock to obtain them,asked the labor foreman to issue such instructions to anyof the laborers, or made such a request to the laborerwho worked with the two carpenters transferred fromthe trash chutes to the scaffold, and who happened tocome to the area immediately after Mays and Miller hadleft the pulverizer area for the trash chutes.31 For theforegoing reasons, I conclude that the conduct of Maysa' Instead, Ransom chose to ask the laborer to send his carpenters tothe scaffold, a message which Ransom could have conveyed on the inter-com.and Miller in connection with their initial May 25 workassignment did not constitute a violation of their obliga-tions under the bargaining agreement.32Accordingly, I need not and do not determine whetherthe employees' conduct as described by Ransom wouldhave constituted a breach of the bargaining agreement.33Nor need I consider whether Ransom's action in givingthem a reassignment to the trash-chute job effected bycondonation a loss of any right which Respondent other-wise would have had to rely on the bargaining agree-ment as a defense to their discharge. See, generally,Brantly Helicopter Corporation, 135 NLRB 1412, 1417-18(1962).34 However, in this connection, I note that afterreassigning the employees to work on the trash chutes,on which they worked for more than 2 hours beforetheir discharge, Ransom never told his superiors aboutany conduct by the employees in connection with thepulverizer C or D scaffold to which they had been origi-nally assigned. Rather, Ransom untruthfully reported toSamic that the employees' conduct had been directed tothe job about which Samic had reminded Ransom thatmorning-that is, installation of the handrails on the pul-verizer B scaffold. Moreover, if Ransom had accuratelyidentified to Samic the scaffold where the incident oc-curred, Samic might well have made a somewhat differ-ent report to Wilson, who in consequence might havereached a different decision about what personnel actionto take. Although the thrust of Ransom's and Samic's re-ports was directed to the employees' alleged insubordina-tion, Samic may well have regarded such alleged insub-ordination as aggravated by its alleged connection withthe pulverizer B scaffold, which (unlike the scaffold towhich they were really assigned) was a rush job, andwhose urgency Samic may well have assumed was com-municated to the employees. Indeed, if an accuratereport from Ransom about the scaffold involved in hisMays-Miller conversation had led Samic to realize thatthis conversation had occurred shortly after Samic's re-marks to Ransom had reminded him of the forgottenhandrail job, Samic might have suggested to Wilson thatRansom's anxiety and self-reproach about his absentmin-dedness may have led him to overreact to, misappre-hend, or to some extent provoke what the employeeshad said and done.Ransom's report to Samic about what Miller and Mayshad allegedly done was admittedly based on their con-duct in connection with their scaffold assignment, andaZ See Carlson Roofing Co.. Inc., 245 NLRB 13 (1979); see also Interna-tional Harvester Co.. 12 LA 653 (1949); Commercial Steel Treat Corp.. 54LA 1114 (1970); N.L.R.B. v. Electronics Equipment Co.. Inc., 194 F.2d650, 653 (2d Cir. 1952)." Cf. Chrysler Corp.. 63 LA 677, 684 (1974) Consolidated Edison Co.of New York. Inc., 71 LA 238. 240-242 (1978).a4 In denying such condonation, Respondent's brief asserts that, imme-diately after making the reassignment, Ransom told Steward Wisemanthat Ransom was not going to "let it slide." Respondent's record refer-ence refers to a conversation which allegedly iwcurred after Mays andMiller left the jobsite, allegedly leaving Ransom and Wiseman still stand-ing there. For the reasons set forth supra, part II. C, 2. I have found thatWiseman was not on the job at any time while Mays, Miller, and Ransomwere all there. In any event. Ransom testified that Wiseman advised himto "let it slide," to which Ransom replied that he was going to the officeto discuss the matter with Samic.BABCOCK & WILCOX 489 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilson's decision to discharge them was admittedlybased on Samic's report of what Ransom had told him. Ihave found that the employees' conduct in connectionwith that assignment was protected by Section 7 of theAct. Accordingly, their discharge violated Section8(a)(1) even assuming that no Section 7 protection wouldhave attached to the conduct which Ransom and Samicinaccurately attributed to them. United Aircraft Corpora-tion v. N.L.R.B., 440 F.2d 85, 92 (2d Cir. 1971);N.L.R.B. v. E.D.S. Service Corporation, 466 F.2d 157, 158(9th Cir. 1972), and cases cited; see also N.L.R.B. v.Burnup & Sims, 379 U.S. 21 (1964); N.L.R.B. v. CambriaClay Products Company, 215 F.2d 48, 53-54 (6th Cir.1954).CONCLUSIONS OF LAWi. Respondent is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. By discharging Robert Mays and Arthur Miller, Re-spondent has engaged in an unfair labor practice affect-ing commerce within the meaning of Sections 8(a)(1) and2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent be required to cease and desist therefrom, and fromlike or related conduct. Further, I shall recommend thatRespondent be required to offer Robert Mays immediatereinstatement to the job of which he was unlawfully de-prived, or, in the event such a job no longer exists, asubstantially equivalent job, without prejudice to his se-niority or other rights and privileges previously enjoyed,and make him and Arthur Miller (who has already beenreinstated) whole for any loss of pay they may have suf-fered by reason of their discharge, from the date of theirdischarge to the date of a valid offer of reinstatement, tobe computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interest asdescribed in Florida Steel Corporation, 231 NLRB 651(1977).35 I shall also recommend that Respondent be re-quired to post the appropriate notice.[Recommended Order omitted from publication.]35 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).